M. Steele Hays, Judge, dissenting. I respectfully disagree that there is substantial evidence to support the decision of the Commission with respect to both the healing period and the permanent, partial disability. I concede that the Circuit Court exceeded the outer limits of its power of review as defined in Ark. Stat. Ann. § 81-1325(b) (Repl. 1976) by finding, on its own, that the healing period had not ended. I agree with the majority that the order of the Circuit Court becomes appealable in this instance for the reasons stated in the majority opinion. There is no question, nor should there be, but that the findings and conclusions of the Commission are not reversible except in strict conformance with Section 25(h) of the Workers’ Compensation Act, amended by Act 252 of 1979, and if its findings are supported by sufficient, competent evidence, the Commission’s decision will be affirmed. Sufficient, competent evidence is frequently, almost uniformly, interpreted as “substantial evidence.” Ivory Handle Company v. Yates, 212 Ark. 1010; Blankenship Logging Company v. Brown, 212 Ark. 876; Merger v. Seismograph Service Corporation, 209 Ark. 168. It is said that substantial evidence is difficult to define, and clearly that is so. But the presence in the record of substantial evidence to support the Commission’s findings is held to be a matter of law. (See Traveler’s Insurance Company v. Martin, 571 S.W. 2d 416.) Hence, it is an affirmative duty of the appellate court to determine whether there is substantial evidence to support the Commission’s findings. Morris v. Crossett Thurber Company, 219 Ark. 575. The problem, obviously, lies in arriving at a standard for judging “substantial evidence” so that we are not left with a purely subjective appraisal. A detailed review of the record would serve no useful purpose; it is enough to say that what I view as substantial evidence is absent. The Circuit Court observed that there was nothing in the record on which to base an award of thirty percent, and I concur in that view. My concern is not so much the degree of disability arrived at by the Administrative Law Judge and the Commission (although I believe the severity of the initial injury to the skull and brain of the claimant and the ensuing psychological consequence would support a significantly larger award) as with the absence of any attempt whatsoever to document and relate the degree of disability to specific factors and data in the record. The end result should be obvious, i.e., appellate review becomes a matter of either blind acceptance of the Commission’s award on the one hand, or something akin to trial de novo on the other, neither of which is consistent with the spirit of the Worker’s Compensation Act. I recognize that fixing the degree of disability in given cases is not susceptible to fine accuracy, but it need not be left, as it tends to be, to random conjecture. Neither side in Worker’s Compensation cases is benefited by too wide a latitude in this area of the law. I would modify the order of the Circuit Court to remand to the Commission with directions to set out the factual basis from the record on which the healing period, and, so far as feasible, the award of permanent, partial disability were determined. Judge Howard concurs in this dissent.